DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 27-35 is/are directed to statutory methods under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of generating and processing a tax return, and checking for errors. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”, (see MPEP 2106.04(a)(2)(I)(A)(iv)).  
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. electronic format, communication access, biometrics, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(d)(II)(v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(g)(iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 27-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regan, U.S. 7,603,301 B1 (see Other Reference text provided with ¶ numbers), in view of Cohen, U.S. 2003/0097331 A1.
27. (Original) A method of processing a tax return, comprising:
receiving tax information associated with a taxpayer, at least a portion of the tax information being received from a remote source via a communication network, (see Regan, claim 1, figs. 1A, 12, ¶ 8)(disclosing receiving on the tax service server additional tax-related data from the user, including user identity authentication data);
evaluating the accuracy of the tax information, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction);
confirming the accuracy of the tax information with the taxpayer, (see Regan, ¶ 372-74, 529, 545, 547)(disclosing that application errors are reported clearly to the user);
processing the tax information to generate a tax return, (see Regan, ¶ 329, 521, fig. 38 #3808)(disclosing form creation);
presenting the taxpayer with a plurality of options for receiving value responsive to the taxpayer
being entitled to a tax refund based on the generated tax return, (see Regan, ¶ 5, 48, 154, 595, fig. 29, 628, 638)(disclosing refunds, ePayments, direct debit payments and repayments, and bank account numbers, Refunds detail service); and
presenting the taxpayer with a plurality of options for paying a tax responsive to the taxpayer owing a tax based on the generated tax return, (see Regan, figs. 4, 34, 38 #3810)(disclosing online payment).
Regan fails to disclose the following features taught by Cohen:
	identifying the taxpayer using biometrics, (see Cohen, ¶ 79).
It would have been obvious to one of ordinary skill in the art at the time of the filing to combine Regan and Cohen.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
	Regan discloses options for receiving value and options for paying a tax. It would have been  obvious to one of ordinary skill in the art at the time of filing to use a plurality of payment or refund options such as other accounts, account numbers, or methods incorporating various ePayment applications and software. Plural options for payment or refund would not produce a new or unexpected result, (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced)).
These motivations are applied to all claims below by reference.

28. (Original) The method of Claim 27, wherein evaluating the accuracy of the tax information comprises:
determining if any of the tax information is missing; determining if any of the tax information is inconsistent; determining if any of the tax information is incorrect; and/or determining if any of the tax information is irrelevant, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction).

29. (Original) The method of Claim 28, further comprising:
querying the taxpayer to obtain new tax information to remedy any of the missing,
inconsistent, and/or incorrect tax information, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction including a customer immediately correcting a field level error).

30. (Original) The method of Claim 27, wherein confirming the accuracy of the tax information comprises:
displaying the tax information for the taxpayer; and receiving confirmation from the taxpayer that the tax information is correct, (see Regan, ¶ 30, 178, fig. 25).

31. (Original) The method of Claim 27, wherein the tax information is in a plurality of formats, the method further comprising: converting the tax information into a common electronic format, (see Regan, ¶ 60, 62, 68, fig. 1A)(disclosing .pdf format).

32. (Original) The method of Claim 31, further comprising: 
establishing an account with a financial institution responsive to the taxpayer being entitled to the tax refund based on the generated tax return, (see Regan, ¶ 5, 154, 191, 595, fig. 29, 628, 638)(disclosing refunds, direct debit payments and repayments, and bank account numbers).

33. (Original) The method of Claim 27, further comprising:
presenting at least one alternative tax strategy to the taxpayer, (see Regan, ¶ 56)(disclosing a comprehensive customer information system for citizens, businesses and their agents on the status of their tax affairs).

34. (Original) The method of Claim 27, further comprising: presenting a targeted advertisement to the taxpayer, (see Cohen, ¶ 174).

35. (Original) The method of Claim 27, further comprising:
providing communication access to a person who specializes in tax preparation in real
time, (see Regan, ¶ 56, 119-20, 672-74)(disclosing a comprehensive customer information system, with real-time web applications, for citizens, businesses and their agents on the status of their tax affairs).

Response to Arguments
	Applicant argues that the amended language claiming biometric identification is non-conventional and non-generic, thus rendering the claims statutory. Biometric identification is well-known in the cited prior art, and fails to amount to significantly more than the abstract idea of processing a tax return. Furthermore, applicant’s argument that generating and processing a tax return, and checking for errors is not a mathematical concept is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627